Appeal from a judgment of the Supreme Court (Lewis, J.), entered September 24, 1991 in Clinton County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent finding petitioner guilty of violating a prison disciplinary rule.
We reject petitioner’s claim that the Hearing Officer should have obtained certain documentary evidence and further investigated the charges against petitioner before rendering his disposition. Petitioner never requested this information and answered in the negative when asked at the hearing if there was anything else he would like to add (see, Matter of Gomez v Coughlin, 140 AD2d 902; see also, Matter of Serrano v Coughlin, 152 AD2d 790). Furthermore, as we have previously stated, a "Hearing Officer ha[s] no obligation to present [a] petitioner’s case for him” (Matter of Jackson v LeFevre, 128 AD2d 1001, 1002). Finally, given that the essential issue at the hearing was one of credibility, the Hearing Officer was entitled to credit the correction officer’s misbehavior report (see, Matter of Perez v Wilmot, 67 NY2d 615). Petitioner’s remaining contentions have been considered and rejected as either unpreserved for review or lacking in merit.
*950Mikoll, J. P., Yesawich Jr., Mercare, Crew III and Harvey, JJ., concur. Ordered that the judgment is affirmed, without costs.